 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10
11 SHAWN ALGER as an individual and on behalf           Case No. 2:18-cv-00360-MCE-EFB
     of all others similarly situated,
12                                                      ORDER GRANTING DEFENDANT FCA
                     Plaintiff,                         US LLC’S REQUEST TO SEAL
13
             vs.                                        Judge: Hon. Morrison C. England, Jr.
14
15 FCA US LLC f/k/a CHRYSLER GROUP LLC, a
   Delaware Corporation, and DOES 1 through 100,
16 inclusive ,
17                   Defendants
18
             Defendant FCA US LLC requested an order allowing it to file under seal an unredacted
19
20 version of Defendant’s Motion for Stay of Proceedings because it contains information the parties or
21 third-parties have designated “CONFIDENTIAL” pursuant to the Stipulated Protective Order entered
22 in this case. (ECF No. 19).
23
     ///
24
     ///
25
     ///
26
27 ///
28 ///
1           This Court determines that there are sufficient reasons to protect the confidentiality of the
2 information contained in the above-referenced document and hereby GRANTS Defendant’s request
3
     and directs the Clerk of the Court to file under seal the complete, unredacted version of the above-
4
     referenced document. This document shall remain under seal indefinitely, pending further order of
5
     this Court.
6
7           IT IS SO ORDERED.

8 DATED: November 13, 2019
9
10
11
12
                                                _______________________________________
13                                              MORRISON C. ENGLAND, JR.
                                                UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
